 LOCAL 612, INTERNATIONAL BROTHERHOOD OF TEAMSTERS 41premises; that there was no mass picketing; that the Union instructed its picketsthat all employees of employers other than Bowman were to enter the Goodyearpremises and to perform their duties at Goodyear despite the presence of pickets; that,upon hearing of noncompliance with such instructions during the first morning'spicketing, the Union immediately and effectively renewed its instructions that picketswere to insist that all employees of neutral employers enter the premises; and that,apart from isolated and unauthorized events on the first morning's picketing, 10there has been no disruption of Goodyear's operations.Thus the Union clearlyidentified Bowman as the sole object of its picketing. In the circumstances presented,I conclude that the Union has in all respects satisfied theMoore Dry Dockobjectiveof limiting the impact of primary action on secondary employees at a common situsinsofar as is reasonably consistent with a union's right to picket a primary em-ployer. 11 I would, moreover, reach a similar conclusion upon the instant facts evenwere L & N to be deemed an employer within the meaning of the Act.I conclude, therefore, that Respondent Union has not violated Section 8 (b) (4)(A) and (B) of the Act, and I shall accordingly recommend that the complaint bedismissed in its entirety.[Recommendations omitted from publication.]APPENDIX ARailroadplatformALPL__)Sixth Ave.Main EntranceAlAL. P -- LoadingplatformRailroadEntranceRihard houseX--X-XDrive-inEntrance10 SeeJay-K Independent Lumber Corp.,108 NLRB 1323.n By insisting that employees of secondary employers entef the plant, the Union dideven more than is normally required by the obligation to indicate that its disagreementwas only with Bowman. Cf.Stover Steel Service,108 NLRB 1575.MassachusettsMohair Plush CompanyandTextileWorkers.Union of America, CIO, Petitioner.Case No. 1-RC-3849.April511955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held. before Thomas E. McDonald?112 NLRB No. 5. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds : 21.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the act.4.In accordance with the stipulation of the parties, we find thatall production and maintenance employees at the Employer's Lowell,Massachusetts, plant, excluding office clerical and professional em-ployees, guards, and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.5.The Petitioner contends that all recently laid-off employees shouldbe permitted to vote.The Employer asserts that no laid-off employeesshould be permitted to vote, but that in no event should employeeswho were laid off before January 29, 1955, be permitted to vote.3The Employer is engaged in the manufacture of various types ofyarns and fabrics. It manufactures four different products, consist-ing of automobile fabrics, industrial fabrics, furniture fabrics, andyarn.There is no seasonal pattern for the manufacture of yarn.Its manufacture is dependent on the fluctuation of the market demand.There are, however, seasonal peaks in the manufacture of the fabrics.There are two peak seasons in the manufacture of furniture fabrics,one in June and the other in November and December. The Em-ployer, however, started to manufacture furniture yardage in April1954, in anticipation of orders.The automobile fabric peak will prob-ably he reached in the fall of 1955, and the industrial fabrics peakabout October 1955.The record shows that the Employer reached an unusual peak ofproduction in December 1954, at which time there were approximately1 Contrary to the Employe,'s contention, we find that the hearing officer properly ex-cluded any evidence of unfair labor practices on the part of the PetitionerGeneral FoodsCorporation, Birds Bye Dnis,on,110 NLRB 1088,National Foundry Company of NewYoit,Inc,109 NLRB 357,Dtichello, Incorporated,107 NLRB 16423 As the record and briefs adequately present the issues and positions of the parties, wehereby deny the Employer's request for oral argument3 In its biief to the Boaid, the Employer suggests "a compromise test be devised underwhich persons whose names appear on any payroll subsequent to the week of January 28,1955, be eligible to vote,"apparently on the premise that all employees laid off before thatdate were temporary employeesThe record,however,does not support the Employer'sassertion in this respect.The record clearly shows that some of the laid-off employeeshad worked for the Employer for many years MASSACHUSETTS MOHAIR PLUSH COMPANY43730 employees in the unit.Because of a seasonal cutback in produc-tion, employees have been laid off and the Employer anticipates thatmore employees will be laid off.At the tine of the hearing on Febru-ary 4, 1 955, there were approximately 593 employees in the unit.Thegreat majority of these layoffs occurred in the yarn mill.The Employer maintains a semiactive file of laid-off employees fora period of 30 days, after which their names are put in an inactive fileuntil such time as they are recalled to work.'The inactive list isconsidered a list of potential employees, and former employees aregiven preference in rehiring.It is well established that laid-off employees are eligible to votein Board elections if they have a reasonable expectation of employ-ment in the near future.5 The record in this case does not show which,or how many, of the laid-off employees were hired before Decemberas temporary employees because of the unusual peak production inDecember 1954.As the record indicates that the Employer's businessactivity will probably increase shortly after the date of this decision,and as we cannot determine from this record which of the laid-offemployees have reasonable expectancy of being recalled to work inthe near future, we find that, as a group, the laid-off employees areeligible to vote in the election.Where, however, it reasonably appearsto any party in the election that an individual laid-off employee isineligible the ballot of such employee may be challenged.We find no merit in the Employer's contention that an election shouldnot be held before May 15, 1955, so that it will have an opportunityto present facts to its employees concerning the nature of the organ-izational campaign conducted by the Petitioner.As no charges ofunfair labor practices have been filed against the Petitioner, we seeno reason to delay the election on this ground.The Employer also maintains that, because of the contracting unit,no election should be held before June 1955, at which time it assertsthat employment at the plant will be stabilized.The record does notindicate how many employees the Employer expects to lay off beforeJune, nor how many it expects to rehire in June.Mere reduction inthe number of employees in a unit is not, in and of itself, sufficientreason for postponing an election.Moreover, it appears that any fur-ther layoffs which may be effected will be temporary. In all the cir-cumstances of this case, we find that there is now a representative groupof employees working, and that employment in the unit sought by4The Employers personnel director testified that this practice has been followed, particu-larly in the yarn mill, where employees may be recalled to work in a reasonably short timeafter then layoffBFreshe'n.d-AireCompany,Division of Cory Corporation,107 NLRB No 183 (not re-poited in printed volumes of Board Decisions and Orders) 44DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Petitioner is sufficiently stable to warrant the holding of an im-mediate election.6[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.6 Lloyd A. Fry Roofing Company,107 NLRB 1327.Autry Greer & SonsandTeamsters,Chauffeurs,Warehousemenand Helpers,Local UnionNo. 991, AFL,Petitioner.Case No.15-RC-1178. April 5,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William P. Hutcheson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer, a partnership, is engaged in the retail grocerybusiness.All of its business establishments are located within theState of Alabama.The Petitioner seeks to represent employees em-ployed in the Employer's feed, produce, "wholesale," 1 and retail ware-house departments.The Employer contends that each of these de-partments is a separate Employer within the meaning of the Act andthat as, individually, such departments do not do a sufficient amount ofinterstate business to meet the Board's jurisdictional standards juris-diction should not be asserted in the case.Although some of the Em-ployer's business units, including the departments involved in thecase, are operated with a certain degree of independence in that theyare under the separate immediate supervision of different managers,maintain separate bookkeeping systems and, to a certain extent, buyand sell from one another, the record reveals that the general manage-ment of all of the units is handled through the partnership's centraloffice, by the various partners, that the wages of the employees in allof the units are paid from the central office, and that a substantialamount of the purchases for all of the units are made by that office.The record further indicates that although unit managers may recom-mend the establishment of or changes in personnel and labor relationspolicies the ultimate decisions in such matters rest with the partners.Upon the foregoing we find that all of the Employer's combined op-1The word wholesale does not accurately describe the operations of this department.It does no wholesale sellingIt sells retail in large quantities to institutions and ships.112 NLRB No. 6.